internal_revenue_service department of the treasury uniform issue list washington dg person to contact telephone number refer reply to op e ep t date att'n feb - legend corporation a subsidiary b corporation c u unit d territory e plan x dear this is in response to your request for a ruling dated submitted by your authorized representative october concerning distributions from a plan described in sec_401 of the internal_revenue_code and qualified under sec_401 of the code corporation a maintains plan x a profit-sharing_plan which includes a cash_or_deferred_arrangement coda as described in sec_401 of the code and provides for employer matching_contributions for the benefit of its employees and its affiliates’ employees plan x is qualified under sec_401 of the code corporation a a diversified news and information company which has operations in states the district of columbia and territory e you represent that is subsidiary b a wholly-owned subsidiary of corporation a owns approximately daily community newspapers including unit d each of employees of unit d participate in plan x 27082q a separate business division and profit center from other page subsidiary b's daily newspapers has historically been operated as properties of subsidiary b separate management and separate nonmanagement employees each maintains separate editorial autonomy each is free to endorse policies political candidates and positions independent of the others and of corporate headquarters maintains separate personnel printing advertising marketing sales and distribution functions newspapers has its own accounting and payroll systems each newspaper has its own each newspaper each of the on date unit d was sold to corporation c an unrelated corporation the assets of unit d employees of unit d were offered reemployment by corporation c at the same locations and at the same wages in the same jobs as in effect at subsidiary b as a result of the sale the sale consisted of percent of all of the a plan x provides generally for the disc ibutivca of but only with respect to participant's vested account balance under the plan upon the or a subsidiary of substantially_all sale by corporation a of the assets used by such corporation in a trade_or_business of the corporation to an unrelated corporation which does not a participant who maintain the plan continues employment with the corporation acquiring such assets made in the form of later than the end of the second calendar_year after the in accordance with calendar_year in which the sale occurred this provision corporation a intends to make distributions to former employees of unit d reemployed by corporation c_corporation a will continue to maintain plan x after the sale corporation c will not maintain plan x plan x also provides that such distributions shall be a lump sum to the affected participants no based on the foregoing you request a ruling that the of unit d resulted in a disposition by sale by subsidiary b subsidiary b of substantially_all the assets used by it ina trade_or_business within the meaning of sec_401 distributions to former employees will not adversely affect the tax treatment of salary deferrals under plan x under sec_402 a ii of the code and therefore plan x of the code sec_402 of the code provides that contributions an employee to a_trust which a part of a qualified_cash_or_deferred_arrangement as made by an employer on behalf of is defined in sec_401 shall not be treated as distributed or made available to the employee nor as contributions made to the trust by the employee merely because the arrangement includes provisions under which the employee has an election whether the contribution will be made to the trust or received by the employee in cash mo page peo we ob sec_401 k b i ii a ii and sec_1 k - of the code when read together with sec_401 of the income_tax regulations states that amount sec_1 d iv attributable to elective_deferrals may not be distributed from a cash_or_deferred_arrangement before the date of the sale_or_other_disposition by a corporation of substantially_all assets within the meaning of sec_409 used by the corporation in a trade_or_business of the corporation to an unrelated corporation but only with respect to an employee who continues employment with the corporation acquiring such assets its sec_1 k -1 d iv of the regulations provides that amounts attributable to elective in relevant part contributions are not distributable earlier than upon the date of the sale_or_other_disposition by a corporation of substantially_all of the assets ‘within the meaning of sec_409 used corporation purposes of sec_1_401_k_-1 substantially_all the assets used in a trade_or_business means the sale of in a trade_or_business of for iv states that at least percent of the assets sec_1_401_k_-1 iv the sale of the cc poratic a you have represented that unit d has been operated independentiy of corporation a and its wholly-owned subsidiary subsidiary b it maintains separate editorial printing advertising marketing sales and distribution functions accordingly based on all the facts presented we conclude that unit d constitutes a trade_or_business of corporation a within the meaning of sec_401 a ii of the code unit d has its own management and in this case subsidiary b sold to corporation c percent of unit d's assets corporation a has continued to maintain plan x after the sale and that corporation c will not maintain plan x you have represented that accordingly we conclude that the sale of unit d by a wholly-owned subsidiary of corporation a subsidiary b resulted in a disposition by subsidiary b of substantially_all the assets used by it meaning of sec_401 if the other applicable_requirements set forth in sec_1_401_k_-1 are met distributions to former employees reemployed by corporation c will not adversely affect the tax treatment of salary deferrals under plan x under sec_402 in a trade_or_business within the a ii of the code of the code therefore this ruling is based on the assumption that plan x is of the code at the time of the qualified under sec_401 transaction sl o chm fe eo wpe per or page a copy of this ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours prewey v hover frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative cc vl
